DETAILED ACTION
Status of the Claims
Claims 1-15 are pending in this application. Claims 10-13 remain withdrawn. Claims 1-9 and 14-15 are under review. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The instant application, which is a national phase entry application of PCT/EP2018/072337 filed on 08/17/2018, claims priority from the foreign application # EP17191915.2 filed on 09/19/2017 and also from PCT/CN2017/099618 filed on 08/30/2017. 
Objections Withdrawn
	The objection over claim 4 is withdrawn.  
The objection for claim 8 is withdrawn per Applicant’s amendment of correcting minor informalities. 
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nikoleta Batchvarova et al (US 20170087109 A1, date: 03/30/2017) (Hereinafter Batchvarova).
Regarding claims 1, 5-6 and 14-15, Batchvarova teaches a composition comprising an unsaturated fatty acid as docosahexaenoic acid (DHA) (claim 7), an anti-acre agent as a resorcinol (claim 22, para 38) which can be a 4-substituted resorcinol (para 40) and water (a cosmetically acceptable base) (para 78). Batchvarova also teaches the DHA to be about 2 to about 15% by weight (claim 4) and the 4-substituted resorcinol to be from about 0.0001% to about 20% by weight of the composition (para 57). These ranges disclosed by Batchvarova are within the instantly claimed range of PUFA or ester thereof to the 4-substituted resorcinol compound to be 5:1 to 1:5. When claimed ranges overlap or lie within prior-art ranges, a prima facie case of obviousness exists. Regarding the “for use” limitations of instant claims 14-15, they are interpreted as intended use and thus do not constitute functional language (MPEP 2111.02).  Note that Batchvarova also teaches linoleic acid, alpha linoletic acid and eicosapentaenoic acid (claim 18 of Batchvarova).  

Regarding claim 6, Batchvarova teaches about 5% to about 10% of DHA (para 22, para 29). 
Regarding claim 7, Batchvarova teaches from 0.1% to 5% of 4-substituted resorcinol (para 40, para 57). 
Regarding claim 8, Batchvarova teaches water, (para 78), oil (para 80), surfactant (para 36), emulsion (para 73), and gel (para 73, para 83). 
Regarding claim 9, Batchvarova teaches skin care preparations (para 82). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Batchvarova and achieve the instant invention. Even though Batchvarova doesn’t disclose a specific embodiment that teaches all of the limitations of the instant invention, the specification provides the necessary guidance for one to achieve the instant invention with a reasonable expectation of success. Batchvarova provides specific concentration ranges as discussed above for one to achieve the ratio range of PUFA to resorcinol in instant claim 1 through routine experimentation and optimization. 

Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gudmundur Fertram Sigurjonsson et al (US 8945636 B2, date of patent: 02/03/2015) (Hereinafter Sigurjonsson) and Anne-Sophie Brilloulet (US20170128357 A1, publication date: 05/11/2017) (Hereinafter Brilloulet).
Regarding claims 1, 6 and 14-15, Sigurjonsson teaches a stabilized formulation for skin care (abstract) comprising EPA-triglyceride (C3, lines 45-51) and water (aqua) (cosmetically acceptable base) (tables 1-4). Sigurjonsson teaches marine oils (such as EPA-triglyceride) to be in an amount of from 0.001-99% by weight (C3, line 67) and also teaches “tests and trials have shown that formulations having as little as 0.15% (w/w) of EPA and DHA have substantial effects on the process of healing damaged skin) 
Regarding claim 5, Sigurjonsson teaches DHA (C3 line 49, C4 line 12, claim 2).  
Regarding claim 6, Sigurjonsson teaches “tests and trials have shown that formulations having as little as 0.15% (w/w) of EPA and DHA have substantial effects on the process of healing damaged skin” (C2 lines 11-14). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
Regarding claim 8, Sigurjonsson teaches water (aqua) (tables 1-4), aqueous or oily base (C5 line 24), emulsifying agents (C5 line 28), gel (C5 line 19) and surfactants such as polysorbate 60 (examples 3-4). 
Regarding claim 9, Sigurjonsson teaches that its invention is used on skin (C4 lines 27-53) and teaches specific formulation such as gel, ointment, cream, balm, or lotion (C5 line 19). 
Regarding claims 1-4, 7 and 14-15, Sigurjonsson doesn’t teach 4-substituted resorcinol compound. 

Regarding claims 2-4, Brilloulet teaches “resorcinol, 4-substituted resorcinols like 4-alkyl resorcinols such as 4-butyresorcinol (rucinol), 4-hexylresorcinol (Synovea HR, Sytheon), phenylethyl resorcinol (Symwhite, Symrise), 1-(2,4-dihydroxyphenyl)-3-(2,4-dimethoxy-3-methylphenyl)-Propane (nivitol, Unigen) and the like and natural extracts enriched in resorcinols” (para 79). 
Regarding claim 7, Brilloulet teaches 4-substituted resorcinols as a suitable anti-inflammatory agent (para 87, table 7) at 0.5% wt (table 7). Brilloulet also teaches 4-substituted resorcinols to be from about 0.01% to about 5% (para 78, para 99). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Sigurjonsson and Brilloulet to achieve the instant invention. Brilloulet provides the motivation of resorcinols to be used on skin as an anti-inflammatory agent. Sigurjonsson describes inflammation as a skin problem to be resolved (C1, line 41) and teaches the use of suitable anti-inflammatory agents to be used in its composition (claim 8 of Sigurjonsson). Thus, one would be motivated to incorporate the teachings of Brilloulet into the teachings of Sigurjonsson with a reasonable expectation of successfully achieving a skin care composition with desirable anti-inflammatory features.

Response to Arguments
	Regarding the USC 103 rejection under Batchvarova, Applicant argues the following:
	“First, Applicant wishes to point out that, at least from [0033] to [0057], Batchvarova presents an exhaustive list of ingredients falling under "any of a variety of additional cosmetically active agents used in leave-on compositions, as known in the art" (page 2, [0033]), and in this list is where one would find resorcinol briefly discussed. No preference, and thereby no guidance or teaching, is offered for use of 4-substituted resorcinol in the disclosed invention. This ambiguity leaves a long laundry list of ingredients without clear motivation for one skilled in the art to pursue a particular subset of said laundry list over another in as a starting point for experimentation because the general conditions and parameters were not sufficiently disclosed in the cited reference. A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy)”. 
	This argument is acknowledged but is not found persuasive. On the contrary to Applicant’s argument, there is preference, and thereby guidance or teaching for 4-substituted resorcinol in Batchvarova. Batchvarova teaches “In more preferred embodiments, the tyrosinase inhibitor comprises Phenylethyl resorcinol, 4-hexyl resorcinol, or ascorbyl-2-glucoside” which is a very limited group of preferred active agents among tyrosinase inhibitors which is among the suggested active agents taught. Compounds such as 4-hexyl resorcinol and phenylethyl resorcinol are taught to be tyrosinase inhibitors as a suitable skin lightening active agent which gives one of ordinary skill in the art the motivation to use such a compound in the composition through routine experimentation. 
	Applicant also argues:
	“Further, at the claimed ratios, the inventors found unexpected synergy in anti-inflammatory benefit exhibited by PUFA or ester thereof in combination with a 4-substituted resorcinol. For the reasons given below, Batchvarova fails to teach or suggest Applicant's claimed mole ratio of PUFA or ester thereof to the 4-substituted resorcinol compound, nor does it suggest the surprising and unexpected enhanced anti-inflammatory effect of the Applicant's claimed composition. Applicant submits that the pending claims are patentable over the cited reference. 
While the reference teaches 5 to 10% of DHA and 0.1 to 5% of 4-substitued resorcinol, it is silent as to a mole ratio range. There is not the slightest mention of a mole ratio of PUFA or ester thereof to the 4-substituted resorcinol compound being 5:1 to 1:5. Applicant maintains there is no teaching or suggestion to motivate one of ordinary skill to arrive at such a range. Even under the Office's reasoning, Batchvarova still fails to teach or suggest the mole ratio of the PUFA or ester thereof to the 4-substituted resorcinol compound of the instant claims. While admitting that Batchvarova fails to specifically disclose such a mole ratio, the Examiner asserts that an overlapping ratio may be calculated from the range of weights for each component. Applicant respectfully disagrees. 
As discussed in the Office's own manual, the law holds that "rejections on obviousness cannot be sustained by mere conclusory statements" and "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." MPEP § 23143.01(IV) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Applicant does not see how the disclosed ranges of inclusion by weight in Batcharova fall within the mole ratios disclosed in the pending claims. Under the Office's reasoning, the ratio range of PUFA to resorcinol in the pending claims are achievable through routine experimentation and optimization, but Applicant reminds the Examiner that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Mole ratio was not even mentioned by Batcharova, so it is not appropriate to suggest that the disclosed ratios are achievable through routine experimentation when such a variable was not identified in the cited reference. Hindsight bias is not permitted to determining obviousness, as both the suggestion and the reasonable expectation of success "must be founded in the prior art, not in the applicant's disclosure." In re Vaeck, 947 F.2d 488, 473 (Fed. Cir. 1991)”. 
This argument is acknowledged and is not found persuasive. Regarding the mole ratio range not being taught argument, Examiner will explain the math rationale behind. It is recited above that Batchvarova also teaches the DHA to be about 2 to about 15% by weight (claim 4) and the 4-substituted resorcinol to be from about 1% to about 2% by weight of the composition (para 57). Molar mass of DHA is 328.488 g/mol. Molar mass of 4-hexyl resorcinol is 194.27 g/mol. For a standard 100 g total composition, DHA would about 2 g to about 15 g which would be about 6 mM to about 46 mM, and 4-hexyl resorcinol would be about 1 g to about 2 g which would be about 5 mM to about 10 mM. This results in molar ratios that are overlapping with the instantly claimed molar ratio ranges. Thus Batchvarova is not silent to a molar ratio range. 
Applicant also argues the following:
“Lastly, the Examiner is directed to the data presented on Table 2 on page 17 of the specification as originally filed, where zinc chloride (ZnC2) was used in combination with DHA in lieu of a 4-substituted resorcinol within a molar ratio of 5:1 to 1:5 (i.e., 4:1) at various concentrations of the actives as a comparative example. Batcharova describes in [0038] on page 3 that "inorganic ions of chloride" (such as zinc chloride) are desirable active agents for use in the composition. However, the data illustrates that a combination of DHA with ZnC2 does not produce synergy as evidenced by the Cl value. Similarly, on Table 3 on page 18 to 19 of the specification as originally filed, DHA was tested in combination with benzoyl peroxide (BPO) and with sodium dodecyl sulphate (SDS) in lieu of 4-substituted resorcinols at a 4:1 molar ratio at various concentrations. Data for DHA with BPO and DHA with SDS both show no synergy is observed. Batcharova specifically describes benzoyl peroxide in the same laundry list of paragraph [0038] in which resorcinol is first mentioned as a desirable additional cosmetically active agent for use in the composition, therefore it would be unclear to a skilled artisan which actives or combinations of actives would have exhibited synergy in actuality based solely on the Batcharova reference. Thus, Batcharova fails to teach that PUFA or ester thereof, 4-substituted resorcinol compound, and a cosmetically acceptable base wherein the mole ratio of the PUFA or ester thereof to the resorcinol is 5:1 to 1:5 produces an unexpected and surprising synergy in terms of anti-inflammatory benefit. Based on the foregoing, Applicant submits that a prima facie case of obviousness has not been established and the rejection made under 35 U.S.C. § 103 should be withdrawn and rendered moot”. 
This argument is acknowledged but is not found persuasive. Although Applicant’s synergy results are promising, they are not commensurate in scope with the claims. Applicant only has support for certain molar ratios of DHA and 4-hexyl resorcinol, whereas instant claim 1 is much broader which comprises other PUFA compounds besides DHA as well as other 4-substituted resorcinols besides 4-hexyl resorcinol that are taught in the references. There is no teaching in the instant specification that proves the unexpected results achieved are applicable beyond these two specific compounds. Regarding Applicant’s arguments about ZnCl2 and BPO showing negative results, this data strengthens the unexpected results for DHA and 4-hexyl resorcinol but is not a convincing argument to render Batchravora non-obvious over the broad limitations of instant claim 1. A POSA is not required to be aware of which of the inflammatory compounds would be synergistic in combination with DHA to achieve resorcinol plus PUFA composition. 

Regarding the USC 103 under Sigurjohnsson and Brillouet, Applicant argues the following:
“While Sigurjonsson teaches 0.15% EPA-triglyceride and Brillouet teaches 0.5% 4- substituted resorcinol, they are each silent as to mole ratio range as a concept. There is not the slightest mention of a mole ratio of PUFA or ester thereof to the 4-substituted resorcinol compound (or any acceptable cosmetic active) being 5:1 to 1:5. Applicant maintains there is no teaching or suggestion to motivate one of ordinary skill to arrive at such a range. Even under the Office's reasoning, Sigurjonsson and Brillouet both still fail to teach or suggest the mole ratio of the PUFA or ester thereof to the 4-substituted resorcinol compound of the instant claims. While admitting that Sigurjonsson fails to specifically disclose such a mole ratio, the Examiner asserts that an overlapping ratio may be calculated from the range of weights for each component. Applicant respectfully disagrees. 
Applicant respectfully reiterates that "rejections on obviousness cannot be sustained by mere conclusory statements" and "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." MPEP § 23143.01(IV) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Under the Office's reasoning, the ratio range of PUFA to resorcinol in the pending claims are achievable through routine experimentation and optimization, but Applicant again reminds the Examiner that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Mole ratio was not mentioned by neither Sigurjonsson nor Brillouet, so it is not appropriate to suggest that the disclosed ratios are achievable through routine experimentation when such a variable was not identified in the cited references. 
Hindsight bias is not permitted in a determination for obviousness. The Federal Circuit has held that it is well-established that an obviousness analysis that relies upon the applicant's disclosure rather than the prior art reference is improper as being based upon an impermissible hindsight reconstruction. In re Deuel, 51 F.3d 1551, 1558 (Fed. Cir. 1995). 
Without hindsight bias, there is no reason for one of ordinary skill in the art to consider cited documents individually or in combination. 
Applicant also emphasizes that while Brillouet discloses 4-substituted resorcinol (as a suitable tyrosinase inhibitor in [0079] on page 5), it is again presented as one candidate active in a long laundry list of suitable additional cosmetically acceptable actives spanning from [0062] to [0088] on pages 3 to 6 without clear motivation for one skilled in the art to pursue a particular subset of said laundry list over another in as a starting point for experimentation because the general conditions and parameters were not sufficiently disclosed in the cited reference. 
Moreover, in the same list from [0062] to [0088], Brillouet also discloses benzoyl peroxide in [0068] on page 4 and zinc salts in [0078] on page 5 as suitable additional cosmetically acceptable actives for use. Examiner is again directed to the data presented in Tables 2 and 3 of the Examples in the specification as originally filed, where zinc chloride (ZnCl2) and benzoyl peroxide were respectively used in combination with DHA in lieu of a 4- substituted resorcinol at a 4:1 molar ratio at various concentrations. Data for DHA with ZnCl2 and DHA with BPO both show no synergy is observed for anti-inflammation. Thus, it would not have been obvious to a skilled artisan as to which specific combinations of actives among the long list of suitable candidates in Brillouet would have exhibited synergy in combination with the EPA-triglycerides as taught by Sigurjonsson. Thus, the cited documents fail to teach that PUFA or ester thereof, 4-substituted resorcinol compound, and a cosmetically acceptable base wherein the mole ratio of the PUFA or ester thereof to the resorcinol is 5:1 to 1:5 produces an unexpected and surprising synergy in terms of anti-inflammatory benefit. Based on the foregoing, Applicant submits that a prima facie case of obviousness has not been established and the rejection made under 35 U.S.C. § 103 should be reconsidered and withdrawn”. 
This argument is acknowledged but is not found persuasive. It is explained above how molar masses (molar ratios) relate to weight % ratios and thus even if a reference is silent on the term molar ratio, it could still teach overlapping or within ranges for the molar ratios which is the case for both USC 103 rejections. Resorcinols are taught as anti-inflammatory agents in Brillouet. Thus, Brilloulet provides the motivation of resorcinols to be used on skin as an anti-inflammatory agent. Since, Sigurjonsson describes inflammation as a skin problem to be resolved (C1, line 41) and teaches the use of suitable 
In summary, Applicant’s unexpected results are not yet commensurate in scope with the claims to render the current rejections on record moot, since the prior art allows for other combinations of 4-substituted resorcinols and other PUFAs outside of the combination of DHA and 4-hexyl resorcinol, where applicant does not have data to show unexpected results. 

Advisory Notice
The following draft claim is commensurate in scope and would be allowable subject matter due to unexpected results provided in the instant specification:
1. A personal care composition comprising: 
(i) 0.01 to 10% of docosahexaenoic acid (DHA) by weight of the personal care composition; 
(ii) 4-hexyl resorcinol and, 
(iii) a cosmetically acceptable base, 
wherein the mole ratio of the docosahexaenoic acid (DHA) to the 4-hexyl resorcinol is 5:1 to 1:5.

Applicant may contact the examiner to discuss the draft claim or other items the applicant would like to discuss or clarify.  
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613